Appellant insists we were in error in holding that the State had a right to prove the market value of the leather belts alleged to have been stolen in so far as their value in Dallas County was concerned.
The evidence shows that there was no place in Grayson County where such articles as these belts were bought and sold, but it is clear that the price of such belts to one desiring to purchase same would be governed by what same would sell for in nearby Dallas County, where such had a market value, and such value at Dallas would control in Grayson County, and that such value was the same in each county. That these belts sold for $7.50 a square foot wherever purchased.
We call attention to the case of Odell v. State, 44 Tex. Crim. 307,70 S.W. 964, wherein it was held that a witness who testified that he did not know the market value of binoculars in Bosque County, the place of trial, but did know such value in Waco, McLennan County, and that such values were standard, was allowed to give testimony of such value in Waco, and no error was shown therefrom.
In 41 Tex. Jur., p. 187, it is said:
"Testimony as to market value of the property in other counties is admissible where its market value is shown to be the same everywhere."
If it be conceded that only market value in Dallas was proven, and that the belt was shown to have none in Grayson County, then we quote from Lindsey v. State, 135 Tex. Crim. 158,117 S.W.2d 447:
"There was also testimony as to the market value of the kind and character of the flues in question at Abilene, some 37 miles from the place where they were taken in Fisher County, less the cost of transportation. We think this testimony was admissible to show such market value in view of the modern means *Page 259 
of transportation. Due to this factor, market value is affected but little by distance."
We believe this cause was properly decided in the original opinion, and we adhere to the views therein expressed. The motion will therefore be overruled.